By the Court.

McDonald J.
delivering the opinion.
The only persons who signed the appeal bond as sureties, are parties defendant in the cause, against whom the plaintiff had recovered a verdict. There was no attempt or offer to give any security, for the bond of these parties gave no additional guaranty to the plaintiff, or strength to the demand on which he had recovered the verdict. It was, therefore, neither a compliance, nor an attempt to comply, with the requisitions of the statute, to give the plaintiff security for the eventual condemnation money.
It follows that the appeal was not good, as to the defendant, Gordon. There is no precedent for the motion made in this case. There is nothing like it in any of the adjudicated cases, and they have gone quite far enough.
Judgment affirmed.